 

Exhibit 10.2

 

Amendment No. 1

to

Separation Agreement

 

March 6, 2020

 

Reference is hereby made to that certain Separation Agreement between Abeona
Therapeutics, Inc. (the “Company”) and Steven Rouhandeh (the “Executive”), dated
January 2, 2020 (the “Separation Agreement”).

 

WHEREAS, the Company and the Executive desire to amend the Separation Agreement,

 

NOW THEREFORE, the parties hereby agree as follows:

 

1. Section 2(b)(ii) is hereby replaced in its entirety with the following:

 

(ii) The Company shall, at its expense, continue your current level of health
coverage under the Company’s health plan for the twenty-four (24) month period
following the Separation Date (“Medical Benefit Payment”).

 

2. A new Section 2(c) is hereby added to the Separation Agreement:

 

(c) The parties hereby agree that the Company shall provide to the Executive the
exclusive use of his current office at 1330 Avenue of the Americas, New York, NY
(or, if the Company relocates its executive offices, a reasonably similar
office) and continued use of his Company computer and email address, company
phone, filing space and office services at the same level as currently in place
until the later of (i) two years from the date that the Executive is no longer a
Director of the Company and (ii) April 1, 2022.

 

ACCEPTED AND AGREED:

 

  Abeona Therapeutics, Inc.     /s/ Mark J. Alvino   By: Mark J. Alvino   Title:
Chair Comp. Comm           /s/ Steven H. Rouhandeh     Steven H. Rouhandeh

 

   

 

